EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 3		replace “the overall” with “an overall”
Claim 1, line 4		replace “polymer composition” with “emulsion polymer”
Claim 1, line 5		insert “wherein” between “2 wt %,” and “the first”
Claim 1, line 6		replace “being” with “is”
Claim 1, line 9		insert “wherein” between “1 wt %,” and “the”
Claim 1, line 10	replace “being” with “is”
Claim 1, line 11	delete “the” which precedes “amounts”

Claim 7, line 4		replace “the overall” with “an overall”
Claim 7, line 5		replace “polymer composition” with “emulsion polymer”
Claim 7, line 6		insert “wherein” between “2 wt %,” and “the first”
Claim 7, line 7		replace “being” with “is”
Claim 7, line 10	insert “wherein” between “1 wt %,” and “the”
Claim 7, line 11	replace “being” with “is”
Claim 7, line 12	delete “the” which precedes “amounts”


Claim 15, line 2	replace “based on the” with “based on an”

Claim 17, line 1	replace “for the” with “for a”

Claim 19, line 1	replace “the total” with “a total”
Claim 19, line 1	replace “for the” with “for a”

Claim 20, line 1	replace “the total” with “a total”
Claim 20, line 2	replace “for the” with “for a”




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4, 7, 10, and 13-20.

The present invention is drawn to an emulsion polymer comprising as polymerized units:  a) at least one ethylenically unsaturated nonionic monomer in an amount ranging between about 85 wt % to less than 100 wt % based on an overall weight of the emulsion polymer, b) a first acid monomer in an amount ranging from about 0.1 to 2 wt %, wherein the first acid monomer is a strong acid monomer selected from the group consisting of phosphate esters of polypropylene glycol mono(meth)acrylate, phosphate esters of polyethylene glycol mono(meth)acrylate, and a mixture thereof, and c) a second acid monomer in an amount ranging from about 0.1 to 1 wt %, wherein the second acid monomer is methacrylic acid, wherein relative amounts of the first and second acid monomers are such that a ratio of b/c is about 1.0 to 2.0 and a total amount of b plus c is less than or equal to 2 wt %, and where the at least ethylenically unsaturated nonionic monomer a) comprises at least three different monomers.  
Another embodiment of the invention is a coating composition comprising the emulsion polymer and a method of applying the coating composition.  See claims for full details.

Subject of instant claims is patentably distinct over Maurice et al. (US 2008/0269402), Finegan et al. (US 8,318,848), and Adam et al. (US 6,534,597), cited previously.
Notably, Adam et al. discloses an emulsion containing a polymer comprising units derived from a composition of 52 wt % of methyl methacrylate, 47 wt % of butyl acrylate, 1 wt % of methacrylic acid, and 1 wt % of polypropylene glycol methacrylate phosphate ester.  Reference does not teach claimed emulsion copolymer where at least ethylenically unsaturated nonionic monomer a) comprises at least three different monomers. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
March 4, 2021